Petitioner contends that he cannot be liable for the tortious
                     conduct of a tenant's minor child that allegedly occurred at a location
                     unrelated to the leased premises. Before the district court, real party in
                     interest alleged that a special relationship existed between petitioner and
                     his tenants, that petitioner knew of the minor child's dangerous
                     propensities, and that petitioner accordingly had a duty to protect third
                     parties from the minor child. The district court found that Nevada's
                     substantive law regarding the scope of a landlord's duty of care toward
                     third parties was unclear and that certain factual circumstances may have
                     existed such that petitioner had a special relationship with the tenants,
                     thereby giving rise to a duty to protect third parties.
                                 Generally, a party owes no duty to a third person to control
                     actions of another, unless the party owes an affirmative duty of care to
                     that third person. Restatement (Third) of Torts: Liability for Physical and
                     Emotional Harm § 37 (2012). A landlord owes a duty of reasonable care to
                     its tenants within the confines of the landlord-tenant relationship, but
                     does not have a broader duty extending beyond the leased premises and
                     the scope of that relationship. Id. § 40 & cmt. f & m.
                                 After petitioner moved for summary judgment, asserting that
                     the injurious conduct bore no connection to his relationship with his
                     tenants and that he had no special relationship with his tenants
                     establishing an affirmative duty to real party in interest, real party in
                     interest, in opposing the motion, did not set forth specific facts
                     demonstrating the existence of a genuine issue of material fact. See Wood
                     ix Safeway, Inc., 121 Nev. 724, 732, 121 P.3d 1026, 1031 (2005). Further,
                     in the context of this writ proceeding, although this court entered an order
                     on April 17, 2014, directing real party in interest to file an answer against


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .4riz
                issuance of the requested writ by May 19, 2014, she has failed to file an
                answer disputing petitioner's contentions that he cannot be liable to real
                party in interest as a matter of law. Thus, we conclude that petitioner has
                met his burden of demonstrating that extraordinary relief is warranted,
                that summary judgment is clearly required, and that the district court is
                compelled to grant his motion for summary judgment.       ANSE, Inc., 124
                Nev. at 867, 192 P.3d at 742; Int? Game Tech., 124 Nev. at 197, 179 P.3d
                at 558; Pan, 120 Nev. at 228, 88 P.3d at 844; see NRS 34.160. Accordingly,
                we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its order denying petitioner's motion for summary
                judgment and to grant summary judgment in favor of petitioner.




                                                                                        J.



                                                                                        J.
                                                          Parraguirre



                                                          Saitta


                cc: Hon. Jerome T. Tao, District Judge
                     Upson Smith/Las Vegas
                     Homeowner Relief Lawyers LLC
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     3
(0) 1947A are